Citation Nr: 1500725	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1942 to September 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed PTSD is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

VA regulations provide that if the Veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).

In this case, the Veteran has asserted that his stressor is related to witnessing another boat sink following a torpedo attack during WWII.  The Veteran's personnel records reflect he served on the USS Gordon between July 1944 and July 1945.  The war diary from the Commanding Officer of the USS Gordon reflects that in April 1945, while the Veteran was stationed onboard, the USS Gordon was part of a convoy which was hit by submarine torpedoes.  As a result of this torpedo attack, the SS Cuba, a French vessel, sank.  Therefore, the Board finds the Veteran engaged in combat with the enemy during his active duty service, and official service documents corroborate the occurrence of his stressor.  Accordingly, an in-service stressor is established.

Affording all benefit of the doubt to the Veteran, the Board finds he is currently diagnosed with PTSD.  The June 2013 VA examiner found the Veteran did not meet all DSM-IV criteria for a diagnosis of PTSD, as required by VA regulations.  Specifically, the examiner found the Veteran did not persistently re-experience the traumatic event, and he did not demonstrate persistent avoidance of stimuli associated with the trauma.


However, during his September 2014 hearing, the Veteran testified he both re-experienced the traumatic event in the form of reoccurring dreams and avoided any stimuli associated with the event.  Additionally, in an October 2012 written statement, his VA treating psychiatrist opined the Veteran was diagnosed with PTSD.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds he is currently diagnosed with PTSD.

Finally, both the October 2012 letter from his treating psychiatrist and the September 2014 VA examiner's report relate the Veteran's current psychiatric symptoms to his in-service stressor, providing a link between his PTSD symptoms and his stressor.  Therefore, the Board finds all elements of service connection for PTSD are met, and his appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


